DETAILED ACTION
This action is in response to claims filed 01 September, 2021 for application 15/276111 filed 26 September, 2016. Currently claims 1, 3-15, and 17-24 are pending.
Applicant’s amendments and arguments have overcome all previous grounds of rejection.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-30 are considered allowable since when reading the claims in light of the specification, none of the references of record, either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims including at least:
From independent claim 1:
a time step controller to randomly activate a time step update signal for performing a randomly time-multiplexed selection of a group of neuromorphic states to update; 
a time-step-activated circuitry coupled to the time step controller and to, responsive to detecting the time step update signal for a selected group of neuromorphic states: 
a signal-activated circuitry coupled to the time step controller and to, responsive to the time step update signal not being activated and to receipt of an 

From independent claim 10:
a time step controller to randomly activate a time step update signal for performing a randomly time-multiplexed selection of a group of neuromorphic states to update; 
a time-step-activated circuitry coupled to the time step controller and to, responsive to detecting the time step update signal for a selected group of neuromorphic states:
a learning unit coupled to the time step controller and to, responsive to detecting no time step update signal and to receipt of an incoming data signal, perform a learning operation by: identifying a second group of neuromorphic states corresponding to an identifier retrieved from the incoming data signal, and updating a weight value of the incoming data signal, to generate an updated weight value to be provided to the router, for storage at a second memory address of the memory block, wherein the learning unit is separate from the time-step-activated circuitry.


a cellular automaton (CA) coupled to a second CA of a second core and to a third CA of a third core of the plurality of cores, wherein the CA is to: 
pseudo-randomly generate a second value different than values generated by the second CA and the third CA; and 
store the second value into a CA register coupled to the CA; and 
an exclusive OR (XOR) to combine the first value with the second value to generate an updated value;

From independent Claim 19:
a first multiplexer coupled to the address generator, the first multiplexer to retrieve a weight update value corresponding to a learning counter value stored in the register set for the group of neuromorphic states, wherein the weight update value is also based on an incoming learning message type; a lookup table to store a learning control state comprising a set of learning control bits, wherein the learning control state is selected from a group comprising long-term depression (LTD), long-term potentiation (LTP), and event-driven contrastive divergence (CD); a sign extender coupled to the first multiplexer, the sign extender to perform a sign extension to the weight update value to generate a sign-extended weight update value; a second multiplexer coupled to the sign extender, to the first multiplexer, and to the lookup table, the second multiplexer to select one of the weight update value or the sign-extended weight update value depending on the learning control state of the set of learning control bits, to 

Prior art of record Arthur et al. (US 20140180984) teaches a neuromorphic system with time-multiplexed neurons. Brezzo et al. (US 20120259804) teaches random multiplexing of neurons. Neither teaches the specific limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 3-15, and 17-24 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NILSSON whose telephone number is (571)272-5246. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571)-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ERIC NILSSON/           Primary Examiner, Art Unit 2122